Proceeding pursuant to CFLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.Fetitioner, a prison inmate, commenced this CFLR article 78 proceeding challenging a determination finding him guilty of counterfeiting. The Attorney General has advised this Court that such determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has been afforded all of the relief to which he is entitled, the matter is now dismissed as moot (see Matter of Lewis v Goord, 37 AD3d 917 [2007]).Cardona, EJ, Crew III, Carpinello, Rose and Lahtinen, JJ, concur. Adjudged that the petition is dismissed, as moot, without costs.